Citation Nr: 0001159	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to restoration of a rating of 10 percent for 
rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was the subject of Board remands dated in June 1996 
and April 1997.  The issue of this case was remanded by an 
April 1999 order in which a Joint Motion for Remand of the 
parties was granted by the Court of Appeals for Veterans 
Claims. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A rating of 10 percent for the veteran's rhinitis and 
sinusitis had been in effect for more than 5 years at the 
time of the reduction to a noncompensable (0 percent) rating.

3.  The veteran's rhinitis and sinusitis is subject to 
temporary and episodic improvement.

4.  VA has not considered whether the evidence made it 
reasonably certain that the improvement shown will be 
maintained under the conditions of ordinary life.


CONCLUSION OF LAW

The requirements for reduction of the 10 percent rating for 
sinusitis and rhinitis have not been met.  38 C.F.R. § 
3.344(a),(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  A rating which has been in effect for 5 years 
or more may not be reduced on the basis of only one 
examination in cases where the disability is a result of a 
disease subject to temporary or episodic improvement.  38 
C.F.R. § 3.344(a),(c).
Additionally, in cases where a reduction has been in effect 
for more than five years, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
conditions of ordinary life.  38 C.F.R. § 3.344(a),(c). 

The aforementioned five-year period is calculated from the 
effective date of the rating (even in cases where the 
effective date is retroactive) until the effective date of 
the actual reduction.  Brown v. Brown, 5 Vet. App. 413, 419 
(1993).

Medical records from Kaiser Permanente dated in November 1997 
make clear that the veteran's condition was subject to 
temporary or episodic improvement.  The records state that 
the veteran found that her nasal symptoms varied with the 
particular climate and location, and the treating physician 
diagnosed the veteran as having chronic allergic rhinitis.

The effective date of the 10 percent rating for the veteran's 
rhinitis and sinusitis was December 2, 1992.  The effective 
date of the reduction was June 1, 1998.  In the rating 
decisions in which the reduction was proposed (dated in 
September 1997, November 1997, and March 1998) and put into 
effect, only one VA examination, dated in August 1997, was 
listed as evidence.  The Board acknowledges that the RO 
hearing officer decision dated in November 1997 discusses 
both October 1996 and November 1997 VA examinations.  
However, review of the record reveals that in December 1996 
the RO continued the 10 percent rating based on the October 
1996 VA examination, and that the October 1996 VA examination 
was conducted nearly one year before the reduction was 
proposed.  Moreover, the initial decision proposing the 
reduction in rating, dated in September 1997, was based 
solely upon the VA examination conducted in August 1997 -- no 
other evidence was listed or discussed -- and no VA 
examination was conducted thereafter.  Thus, the Board 
concludes that the decrease was based only upon one VA 
examination.  

Additionally, the Board can find no evidence that the rating 
agency considered whether the evidence made it reasonably 
certain that the improvement would be maintained under the 
conditions of ordinary life.  38 C.F.R. § 3.344(a),(c).  This 
is especially of concern since the private medical evidence 
of record shows that the veteran's condition varied with 
particular climate or location.  

The rating had been in effect for 5 years or more at the time 
of the reduction, the underlying disease was subject to 
temporary or episodic improvement, and the reduction was 
based on only one examination.  38 C.F.R. § 3.344(a),(c).   
Additionally, the rating agency did not consider whether the 
evidence made it reasonably certain that the improvement 
would be maintained under the conditions of ordinary life.  
Id.  Accordingly, restoration of the 10 percent rating for 
sinusitis and rhinitis is warranted, effective the date of 
the reduction.  Id.


ORDER

Restoration of a 10 percent rating for sinusitis and rhinitis 
is granted, effective the date of the reduction.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

